Name: Commission Regulation (EEC) No 530/88 of 26 February 1988 withdrawing new potatoes from the list of products covered by the supplementary trade mechanism
 Type: Regulation
 Subject Matter: plant product;  trade policy
 Date Published: nan

 * 27. 2. 88 Official Journal of the European Communities No L 53/71 COMMISSION REGULATION (EEC) No 530/88 of 26 February 1988 withdrawing new potatoes from the list of products covered by the supplementary trade mechanism whereas new potatoes should therefore be withdrawn from the scope of the mechanism ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the ad hoc STM Committee, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 81 (3) thereof, Whereas by virtue of Article 81 (3) (a) of the Act of Acces ­ sion new potatoes may be withdrawn from the list of products covered by the STM at the beginning of the second year following accession ; Whereas the purpose of the supplementary trade mech ­ anism is to permit surveillance of the trend ' of trade between the Community as constituted on 31 December 1985 and Spain so that if necessary the measures provided for in the Act of Accession may be applied ; Whereas the application of the supplementary trade mechanism over the last two years has shown trade in new potatoes to have followed a normal pattern ; whereas surveillance of the trend of trade by means of the supple- ' mentary trade mechanism is accordingly unnecessary ; HAS ADOPTED THIS REGULATION : Article 1 New potatoes (CN codes 0701 90 51 and 0701 90 59) are withdrawn from the list of products covered by the supplementary trade mechanism. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European , Communities. It shall apply with effect from 1 January 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 February 1988 . For the Commission Frans ANDRIESSEN Vice-President